PER CURIAM
Defendant was convicted on 2 counts of assault in the third degree, ORS 163.165, and sentenced to 2 concurrent 5-year gun minimum terms of imprisonment under ORS 161.610. The state concedes that that was error. As a matter of law, under ORS 161.610(4)(a), a sentencing court may not impose a second 5-year gun minimum sentence before a defendant has been punished by a first firearm minimum.
The state also concedes that the court erred in suspending 2 years of each sentence. Under ORS 161.610(5), a court may either suspend the execution of the entire gun minimum sentence or impose a lesser sentence. State v. Sarabia-Rendon, 111 Or App 647, 826 P2d 124 (1992).
Convictions affirmed; remanded for resentencing.